Citation Nr: 1700247	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to July 1945.  He died in September 2013.  The appellant is the Veteran's widow.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's eventual death following a fall was ultimately caused by his service-connected residuals of frostbite.  His death certificate shows that he died from cardiopulmonary failure and intracranial hemorrhage.

The record shows that medical records relating to the cause of death from Pointe Coupee General Hospital (PCGH) have been associated with the Veteran's Virtual VA file.  A September 12, 2013 Pointe Coupee General Hospital (PCGH) encounter summary noted that the Veteran was found at home unresponsive and not breathing and was dead when he arrived at the hospital.  The record further noted that the Veteran had been discharged from "OLOL" and diagnosed with a head bleed from a previous fall.  In addition, the record noted that PCGH was unable to obtain the history of the present illness including context and modifying factors.  Past medical history of record included coronary artery disease (CAD), hypertension, hyperlipidemia, diabetes, hypothyroidism, chronic obstructive pulmonary disorder (COPD), coronary artery bypass graft (CABG), prostate cancer, skin cancer, and hypothyroid.

A February 2014 letter from a private care physician stated that the Veteran had a history of falling "which may be attributed to his frostbite and his lack of feeling in his feet."  A VA medical opinion was obtained in August 2014.  The physician reviewed the available medical records, considered the Veteran's service-connected condition including residuals of cold injury of the feet and sensory neuropathy of the feet, non-service connected conditions, the February 2014 letter from the Veteran's private care physician, and the appellant's lay statements asserting that service-connected conditions of the feet contributed to the Veteran's fall and death.  Upon review of the record the VA physician opined that the cause of the Veteran's death was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  In making this determination the VA physician noted that the medical records from PCGH could not be obtained.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds the August 2014 VA medical opinion inadequate as it is clearly based on an incomplete record.  As noted above the Virtual VA files include September 12, 2013 medical records from PCGH which the August 2014 VA physician noted were not available.  In addition, the PCGH medical records noted that the Veteran had been discharged from "OLOL," and that prior to his discharge he was diagnosed with a head bleed from a previous fall.  Thus, the Board additionally finds that the PCGH medical records identified additional medical evidence directly related to the appellant's claim.  However, those records have not been associated with the claims file and there is no indication that an attempt was made to obtain them.

Based upon the foregoing, the Board finds that a Remand is necessary to obtain additional medical evidence and to obtain another medical opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the appellant to identify any non-VA medical providers, including the medical provider identified as "OLOL," and to complete an authorization form to allow VA to request any identified records.  After receiving the necessary authorization, make reasonable requests to obtain the identified records.  Notify the appellant of any records that cannot be obtained and allow her the opportunity to obtain and submit them.

2. Arrange for a VA physician to review the electronic claims file and provide an opinion concerning the cause of the Veteran's death.  The physician should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of cold injury, to include sensory neuropathy of the feet or the medications used to treat his service-connected conditions, caused the fall which led to the fatal intracranial hemorrhage?

(b) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of cold injury, to include sensory neuropathy of the feet or the medications used to treat his service-connected conditions, otherwise caused or contributed substantially or materially to the Veteran's death?

(c) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's other service-connected conditions, including hearing loss, tinnitus and posttraumatic stress disorder (PTSD), caused or contributed substantially or materially to the Veteran's death?

3. Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


